The motion of the plaintiff-appellant to reargue this appeal has been granted (ante, p. 1114) and upon reargument the decision of this court herein dated October 10, 1950 (ante, p. 969) is vacated. ' The motion fol’ reargument was made by plaintiff-appellant because of an error committed in her brief in which she asked that the rent for the period of occupancy be reduced to the sum of $2,250. The original decision of this court granted her that relief. She now asks that the rent be further reduced to the sum of $1,550. We concur in that request and find that there is due and payable by the plaintiff-appellant to the defendant-respondent $500 for the winter season of 1945-46 under the terms of the lease *1115as renewed, and $150 per month for the seven months from July, 1946, to and including January, 1947, which amount to $1,050, or a total of $1,550. Judgment unanimously modified by reducing same to $1,550 with interest and, as so modified, affirmed. Settle order on notice. Present — • Dore, J. F., Cohn, Callahan, Van Voorhis and Shientag, JJ.